Citation Nr: 9904925	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in what appears to 
be Cheyenne, Wyoming (the RO number on the rating decision 
form reflects the rating decision was issued by the Denver, 
Colorado RO; however, the previous correspondence, and the 
letter to the veteran informing her of the decision, were 
issued by the Cheyenne, Wyoming RO). 


REMAND

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1997).

The Board notes the veteran's representative's request, in 
the brief on appeal, to remand this case for additional VA 
examination and medical opinions regarding whether the 
veteran's currently claimed mitral valve prolapse is 
etiologically related to her period of service, and whether 
it pre-existed service, or was aggravated by service.  The 
veteran contends that she currently has mitral valve 
prolapse, which either was incurred in service or pre-existed 
service and was aggravated by service (that is, that it 
increased in disability in service beyond the natural 
progression).  

The evidence shows that, at the service entrance examination, 
the veteran indicated that she did not have, and had never 
had, heart problems.  On February 8, 1993, a cardiology 
consultation noted that an echocardiogram showed varying A-
waves of the mitral valve, and noted a "click."  On 
February 9, 1993, the veteran was diagnosed with a first 
degree mitral valve prolapse, which appears to be noted to 
have been symptomatic, while an atrioventricular block was 
noted to be asymptomatic.  The following day, however, at an 
internal medicine consultation, the atrioventricular block 
was noted to be symptomatic.  Service connection has been 
established separately for complete atrial ventricular block.  
In adjudicating the issue at hand, entitlement to service 
connection for mitral valve prolapse, it is important to 
attribute the proper symptomatology, if any, to mitral valve 
prolapse, and not consider the same symptomatology under the 
two distinct diagnoses.  38 C.F.R. § 4.14 (1997). 

The evidence reflects that during a VA compensation in 
December 1994, the examiner noted a history of diagnosis of 
mitral valve prolapse in 1993 and no other problems 
associated with mitral valve prolapse.  The resulting 
diagnosis was mitral valve prolapse without any disability 
related to it. 

A letter statement from James Tobin, Jr., M.D, dated in March 
1996, relates that, based upon a review of the veteran's pre-
service treatment records from 1971 through 1987, he found no 
evidence that the veteran had anything wrong with her heart 
during that time, nor did she have cardiac symptoms or a 
suspected cardiac condition. 

At a VA compensation examination in May 1996, the examiner 
noted that the service medical record reflected the mitral 
valve to be normal at one time and that at another time the 
diagnosis of mitral valve prolapse was entered.  The examiner 
also noted, however, that he had not reviewed all of the 
echocardiogram tests of record.  The examiner concluded in 
the diagnosis that he was "uncertain as to whether or not 
[the veteran] has mitral valve prolapse."  Based upon this 
conclusion, the examiner did not offer further medical 
opinion regarding etiology. 

However, in light of the diagnosis in service of first degree 
mitral valve prolapse which was symptomatic, and the current 
diagnosis in May 1996 which is uncertain as to whether the 
veteran currently has mitral valve prolapse, the Board finds 
that further examination is warranted.  

For these reasons, the Board finds that a REMAND is warranted 
for the following development:

1.  The RO should schedule the veteran 
for a VA cardiology examination or 
testing to determine the etiology, 
nature, and extent of any mitral valve 
prolapse.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s), and that all 
echocardiogram testing results and 
pertinent clinical findings be reviewed.  
All indicated special studies and tests 
should be accomplished, to include an 
echocardiogram, if appropriate, to 
determine if the veteran currently 
suffers from mitral valve prolapse.  The 
examiner should enter a current diagnosis 
in this regard.  

If the veteran currently is found not to 
have mitral valve prolapse, the 
examiner(s) should state an opinion as to 
whether an in-service diagnosis of first 
degree mitral valve prolapse in February 
1993 was supported by the clinical 
findings in service (if so, state which 
findings or symptomatology were 
attributable to mitral valve prolapse, as 
differentiated from atrioventricular 
block).  

If the veteran currently is found to have 
mitral valve prolapse, the examiner(s) 
should state opinions as to whether:  a) 
the mitral valve prolapse is a congenital 
disorder or pre-existed service and, if 
so; b) whether mitral valve prolapse 
increased during service (and if so, 
whether it increased beyond the normal 
progression of such disease).  

2.  The RO should then review the record 
and determine whether a basis exists for 
granting the veteran's claim on the issue 
of service connection for mitral valve 
prolapse.  If the RO's determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purpose of this remand is to clarify the medical record 
to ensure a proper basis for eventual appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 5 -


